Citation Nr: 1134533	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-03 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to a rating in excess of 10 percent for visceral reflex syndrome, currently rated as 10th cranial nerve impairment.

3.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with dysphagia and history of hiatal hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from May 1978 to March 1986.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to increased ratings hypertension, GERD, and visceral reflex syndrome/10th cranial nerve impairment.

Service connection for visceral reflex syndrome was originally granted in an October 1986 rating decision, and rated under a Diagnostic Code which no longer exists.  In connection with the claim currently on appeal, the RO recharacterized the disability as 10th cranial nerve impairment.  However, as the medical evidence and discussion in the decision on appeal make clear that the disorder continues to be visceral reflex disorder, and specifically not a neurological disorder, the criteria of the rating schedule have actually been applied by analogy.  38 C.F.R. § 4.20.  The Board has therefore again recharacterized the issue to appropriately reflect the service connected disability instead of the complained of symptomatology or currently applied Diagnostic Code.

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in May 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The issues of entitlement to ratings in excess of 10 percent for GERD with dysphagia and history of hiatal hernia and visceral reflex syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypertension does not manifest a diastolic pressure of predominantly 110 or more, or by a systolic pressure of predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A February 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. 38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted to assess the current severity of the Veteran's service-connected disabilities; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was given an opportunity to present testimony to the Board.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks a rating in excess of 10 percent for his service-connected hypertension.  The Veteran testified at his Board hearing his last blood pressure readings were at most 162/110 and that he gets dizzy and lightheaded when his blood pressure goes up.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO granted service connection for hypertension, assigning a 10 percent evaluation effective March 20, 1986, under 38 C.F.R. § 4.104, DC 7101 in an October 1986 rating decision and continued the Veteran's 10 percent rating under the same diagnostic code in the rating decision on appeal.

Hypertension is evaluated under Diagnostic Code 7101.  A 10 percent rating is warranted where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, and a minimum of 10 percent is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent rating requires diastolic pressure of predominantly 110 or systolic pressure of predominantly 200 or more.  Where there is a diastolic pressure of predominantly 120 or more, a 40 percent rating will be assigned.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.  

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101 note (1).

A VA examination was conducted in February 2008.  The examiner noted a review of the Veteran's claim file.  A physical examination was conducted and the Veteran's blood pressure was noted as 176/86, 150/86, and 150/87.  A diagnosis of hypertension, not controlled to goal with two medications, was given.  

An April 2008 VA treatment record notes that the Veteran's blood pressure reading was 145/69.  A September 2008 VA treatment record notes that the Veteran's blood pressure reading was 146/81.  A November 2008 VA treatment record notes that the Veteran's blood pressure reading was 150/83.  A March 2009 VA treatment record notes that the Veteran's blood pressure reading was 150/83.

A VA examination was conducted in May 2010.  The examiner noted a review of the Veteran's claim file and that the Veteran takes medications for it.  A physical examination was conducted and the Veteran's blood pressure was noted as 150/90, 152/88, and 148/92.  A diagnosis of hypertension was given.  

July 2010 VA treatment records note that the Veteran's blood pressure reading was 101/65 on one occasion and 148/73 on another.  

An October 2010 VA treatment record notes that the Veteran's blood pressure reading was 135/75.  One January 2011 VA treatment record notes that the Veteran's blood pressure reading was 150/69.  Another January 2011 VA treatment record notes that the Veteran's blood pressure reading was 135/75.  A May 2011 VA treatment record notes that the Veteran's blood pressure reading was 150/69.  

At the May 2011 hearing, the Veteran reported that he had a recent blood pressure reading of 162/110 or so, at the VA hospital.  The Veteran is competent to report the findings of a doctor; he is not taking his own blood pressure, which may require specialized knowledge or training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Under DC 7101 a 20 percent rating is warranted when hypertension manifests a diastolic blood pressure reading predominately 110 or more or a systolic blood pressure reading of 200 or more.  The competent evidence of record shows that at no time during the pendency of his service connection claim has the Veteran's systolic pressure been more than 176.  Further, all but one diastolic pressure reading is less than 92.  Thus, the medical evidence of record shows that a rating in excess of 10 percent for hypertension is not warranted under DC 7101.  See 38 C.F.R. § 4.104.  The readings are not predominantly in excess of 200 for systolic or 110 for diastolic pressures.

At no time during the pendency of this claim has the Veteran's hypertension met or nearly approximated the criteria for a rating in excess of 10 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

Nor does the Veteran qualify for extra-schedular consideration for his service-connected hypertension.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant' s disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms, such as elevated blood pressure, that the Veteran describes and the findings made by the various medical professionals are the symptoms, included in the criteria found in the rating schedule for the Veteran's hypertension.  The schedular criteria are not inadequate for rating this Veteran's disability, and the other two steps in the analysis of extra-schedular ratings need not be reached.  Furthermore, the Board notes that there is no evidence of record indicating that hypertension markedly interferes with his employment as the Veteran has consistently been employed and hypertension has not resulted in frequent periods of hospitalization.  Thus, a referral for an extra-schedular rating is not required.  

Finally, an inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran testified during the May 2011 Board hearing, and reported during his VA examinations, that he is working full time as a self employed dog groomer.  He does not contend that his hypertension is impacting his work, other than job stress can cause temporary exacerbations of blood pressure.  Any inferred TDIU claim is inapplicable in this case.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a rating in excess of 10 percent for hypertension is not warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to a rating in excess of 10 percent for hypertension is denied.


REMAND

The Veteran seeks ratings in excess of 10 percent for his visceral reflex syndrome and in excess of 10 percent for GERD.  

As was noted above, the service connected visceral reflex syndrome was originally rated under a Diagnostic Code which no longer exists.  Code 9502 was for "psychophysiologic gastrointestinal disorder." 38 C.F.R. § 4.132, Code 9502 (1986).  Symptoms described included coughing up blood, dizziness, chest pain and pressure, and syncope.  This Code was eliminated in amendments to the Rating Schedule effective in November 1996; the assigned evaluation and applicable Code were not reconsidered until May 2008, in the decision currently on appeal.  

At that time, the RO elected to apply the criteria for impairment of the 10th cranial nerve, also known as the pneumogastric or vagus nerve.  Ratings are "dependent upon extent of sensory and motor loss to organs of voice, respiration, pharynx, stomach and heart."  38 C.F.R. § 4.124a, Code 8210.

Service connection for GERD was granted in a July 2005 rating decision.  Symptoms of that disability included vomiting blood, difficulty swallowing, and chest pain.  Rating was accomplished under Code 7346, for hiatal hernia.  

It appears that the currently assigned evaluations for GERD and for the visceral reflex syndrome overlap.  This constitutes prohibited pyramiding.  38 C.F.R. § 4.14.  Moreover, both involve gastrointestinal symptomatology.  The rating schedule specifically notes that because of the great overlap between various gastrointestinal conditions, evaluations for many service connected conditions may not be separately rated and combined at compensable levels.  38 C.F.R. § 4.114.  There is no indication of record that the visceral reflex syndrome manifests as anything other than gastrointestinal symptoms; a VA examiner specifically excluded neurological impairment as a cause of reported symptoms.

It appears from the record that the Veteran may be compensated twice for the same disability and symptomatology due to a misunderstanding of the identity of the currently service connected disabilities.  On the basis of the current record, however, the Board is unable to delineate the disabilities.

On remand, a complete examination of the gastrointestinal system is required.  All current manifestations of the currently service connected GERD and visceral reflex syndromes must be clearly identified and to the extent possible allocated between the two disabilities.  Given the nature of the original service connected disability, a mental disorders examination is also required.

VA must then revisit the appropriateness of the currently applied Codes and consider the possibility that the Veteran is currently rated in violation of law and regulation.  Potential impacts of regulations and case law governing reductions in evaluations and protection of assigned ratings must be considered.

The appellant is hereby notified that if an examination is scheduled for him in conjunction with this appeal, it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Esophagus and Hiatal Hernia examination; the claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current diagnoses of the gastrointestinal system.  The examiner must identify all current symptomatology, and to the extent possible attribute each symptom to a current condition.  The examiner should opine as to whether it is at least as likely as not any diagnosed disorder is related to service.  Visceral Reflex Syndrome and GERD must be specifically addressed.

If any symptomatology cannot be accounted for by current gastrointestinal disorders, such must be clearly stated, and the examiner should identify the cause if possible.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA Mental Disorders examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify any current psychiatric disorder, and should describe all current manifestations of such.  The presence of any gastrointestinal symptoms of a psychiatric disorder should be specifically commented on.  The examiner should opine as to whether any currently diagnosed psychiatric disorder is related to the service connected visceral reflex syndrome" previously service connected as a psychiatric disorder.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  VA must then readjudicate the claims.  Adjudication must include a full discussion of the Diagnostic Codes applied, and an explanation of how the rated disabilities are distinct and separate is required.  VA must address the possibility of pyramiding in prior rating decisions, and take any appropriate corrective action, taking into consideration the protections offered long-standing evaluations.  

4.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


